Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of, and claims priority to PCT Application No. PCT/FR2016/051090, filed May 10, 2016, which claims the benefit of French Application No. FR1554348, filed May 13, 2015, the disclosures of which are incorporated herein by reference in their entireties.
DETAILED ACTION
This office action is in response to an After Final application received on 07/19/2021. In the After Final, applicant has amended cancelled claims 1-21 and 23-25. Independent claim 22 has been amended. Claims 26-45 have been added as new claims.
Claim Rejection under 35 U.S.C. § 101 
Applicant’s remarks regarding claim rejection under 35 U.S.C. § 101 have been reviewed by the examiner however examiner does not find them to be persuasive. Applicant’s remark that claim 22 recites “method for storing an execution of a program” and “enabling an error signal related to securing the execution of the program” are directed to a practical application, does not place the claims in ‘significantly more’ category. Applicant has not described in detail in the remarks how the ordered combination of elements/operations in the present amended claim(s) amounts to  ‘significantly more’. As mentioned earlier, the invention is nothing more than generating a number by applying mathematical formula as described in the claims that can 
Based on above explanation, examiner believe that amended claims still recites generically recited methods / devices that lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental activity, e.g., comparing two data items.
Claim Rejection under 35 U.S.C. § 112 
	Examiner has consulted the instant specification for the support of amended claim limitation, however, examiner could not find support for amended claim limitation such as “updating a status of an indicator to indicate that the subsequent comparison result identifies that the two data items are equal”. Applicant has not pointed to any figure or paragraph in the remark for the support of the amendments. Therefore claim amendments contain and raise 35 U.S.C. § 112(a) new matter issue without pertinent support in the instant specification. 
	Furthermore, with respect to 35 U.S.C. § 112(b) rejection, amended claims still recites similar concept in which it is unclear to an ordinary person skilled in the art before the effective filing date of the claimed invention as to what is being achieved with reference to determining whether the two data items “match” and whether the comparison result “[are] consistent with” or “[are] inconsistent with” the comparison variables.  These phrases are still indefinite because one of ordinary skill would not be able to determine the threshold for when two data items “match” or when the result “is consistent with” (or inconsistent with) the “comparison variables”.  For example, does the terminology mean they equal?  
last amended limitation recites “responsive to verifying that the status of the indicator is consistent with the coherency checking result, enabling an error signal related to securing the execution of the program”. It is unclear as to why the claimed method of the computer program is enabling an error signal when “status of the indicator is consistent with the coherency checking result”. Shouldn’t the error signal be enabled when the status of the indicator is inconsistent with the coherency checking result? In other words, program should enable an error signal when the coherency checking result is inconsistent which is a negative condition rather than consistent with the coherency checking result which is a positive condition.
Based on above observations, examiner is compelled to maintain the 112(b) indefiniteness rejection in this office action.
Claim Rejection under 35 U.S.C. § 103
	Claim amendments have not been entered as they raise new issues that would require further consideration. 

/S.M.A./Patent Examiner, Art Unit 2432                                                                                                                                                                                                        
/SYED A ZAIDI/Primary Examiner, Art Unit 2432